Stiles, J.
(dissenting). It is a general rule of evidence, to which the courts of this country have yielded adherence since Railroad Co. v. Stimpson, 14 Pet. 461, that a party has no right to cross examine any witness except as to facts and circumstances connected with the matters stated in his direct examination; and if he wishes to examine him as to other matters he must do so by making the witness his own, and calling him as such. 1 Greenleaf, Evidence, §445; 1 Wharton, Evidence, §529; 1 Hice, Evidence, p. 586; Hapalje, Law of Witnesses, §246.
I think this court, in the foregoing opinions, means to sustain this rule; but it holds that the questions asked of the defendant by the prosecution were rightfully asked because they tended to break down his credibility as a witness. But I see nothing of that kind in it. The defendant had testified to nothing as to his whereabouts after the day of the alleged crime; but merely attempted to account for the way in which he came to be at the place where the steer was killed. It was perfectly competent, then, of course, for the state to test his credibility as an ordinary witness in any of the well recognized modes of making *344such a test. But instead of that it was allowed to go into an independent examination into a matter wholly foreign to anything that had been testified to. Flight is a circumstance which may tend to show a consciousness of guilt, and, therefore, guilt itself, thereby negativing the legal conclusion that a defendant is not guilty. If a defendant testify on the stand to the legal conclusion that he is not guilty, then the circumstance of flight would tend to contradict his testimony, but it would not affect his credibility as a witness, that is, the probability that he would speak the truth. The argument of the court is, that although this defendant did not say he was not guilty, the very fact that he testified was an assertion of that conclusion; but the obvious answer to that is, that witnesses do not testify to the guilt or innocence of a prisoner, but to facts from which the legal conclusion, one way or the other, may be drawn. The law said, for this defendant, that he was not guilty until proven so, and in giving him the privilege of testifying it did not offer him a trap wherein, being caught, confessions of guilt might be wrung from him. As well might it be contended that a prisoner testifying to an alibi could be asked on cross examination if he had not stated, out of court, that he actually committed the crime charged. Precisely such an attempt w'as made under the guise of an impeachment of the witness in People v. Yeaton, 75 Cal. 115 (17 Pac. Rep. 514), and the judgment was reversed by a unanimous court for the error committed in compelling the witness to answer.
The constitutional provision allowing defendants in criminal cases to testify was undoubtedly intended to benefit the accused; if it had been for the benefit of the state it would have provided that the state might call him. But if the prosecution can keep back the evidence which it has in its possession, showing flight, for instance, until the defendant is on the stand, and then compel him to testify to it, it is *345thereby permitted to make him its own witness to prove a material fact in its own case, which the constitution expressly forbids. It seems to me that the inevitable tendency of this decision must be either to drive all criminal defendants out of the witness chair, and thus annul the constitution; or to subject every such defendant, who may testify to the most insignificant fact in his own behalf, to account for himself in every conceivable way, even to admitting the very substance of the offense charged, on pain of prosecution for purjury if he fails to tell the truth. The constitutional guaranty is, that no person shall be compelled in any criminal case to give evidence against himself. To give evidence is to state facts, and to be compelled to state the fact that he ran away is to compel a prisoner to give evidence against himself.
“These statutes (permitting accused persons to testify), however, cannot be so construed as to authorize compulsory process against an accused to compel him to disclose more than he chooses; they do not so far change the old system as to establish an inquisitorial process for obtaining evidence; they confer a privilege which the defendant may use at his option. If he does not choose to avail himself of it, unfavorable inferences are not to be drawn to his prejudice from that circumstance; and if he does testify, he is at liberty to stop at any point he chooses, and it must be left to the jury to give a statement, which he declines to make a full one, such weight as, under the circumstances, they think it entitled to; otherwise the statute must have set aside and overruled the constitutional maxim, which protects an accused party against being compelled to testify against himself, and the statutory privilege becomes a snare and a danger.” Cooley's Const. Lim. (5th ed.), p. 386.
The correct rule is laid down in Boyle v. State, 105 Ind. 469 (5 N. E. Rep. 203), where it is said:
“The cross examination of a witness must be confined to the subject opened by direct examination. This settled rule does not, however, restrict the cross examination to *346the specific facts developed by the direct examination, but does confine it to the subject of that examination. Where a subject is opened by the direct examination, the cross examining counsel may go fully into the details of the subject, and is not confined to the particular part of it embraced within the questions asked upon the direct examination. ... In this instance the accused, when on the witness stand, had given account of his movements upon a day named, and it was proper to go fully into the subject upon cross examination, and the state was not confined to the particular period of time designated in the questions asked on direct examination. ’ ’
Deeming this a very important matter in the administration of criminal law, and that the decision is contrary to all authority, I have thought it best to record my dissent at length.